Title: To Alexander Hamilton from Otho H. Williams, 12 December 1791
From: Williams, Otho H.
To: Hamilton, Alexander



Baltimore 12 December 1791
Sir

I have very lately received a letter which has a reference to your circular of the 5th. of August; and upon reperusing the latter I discover that I have been very remiss, but I hope not censurable, for not replying to some parts of it sooner. My attention to the previous parts, and a supposition that I was not immediately concerned in the latter, produced in my mind, a temperory suspension of the subjects, and other business, afterwards, detached them entirely from my memory. This is a bad appology; but it is true, and therefore the best I can offer.
The delay, which has unavoidably happened, in rendering the returns to the treasury from this Office has been occasioned partly by my own indisposition, which disqualifies me for the detail of the business and partly by the Nuptials of the Deputy Collector; But more especially by the laborious task of calculating the duties on each particular specis of Merchandize, according to their several rates, which makes it some times necessary to make several calculations for the contents of a single package. They are however now in considerable forwardness and shall be transmitted as soon as possible.
In answer to the 4th paragraph of your letter it is proper for me to observe that if the oppinions upon which your instructions were founded are to be respected as law it ought not to be expected of me “to acertain in what instances there have been deviations in this district,” because in this district I am myself the responsable person in the cases alluded to. I have, however, no hesitation to confess that I think the oppinions of Messrs J & H were hastily assumed; and that the respectability of their judgments, uniting with the press of Important public business, might have a tendency to obtain the approbation of your own to their deccision.
Infallibility is the attribute of no man; and it cannot be imagined that I mean the least disrespect to any one when I say I think it entirely possible and even probable that a more deliberate consideration might have produced in the same persons different opinions, on the same subject. The first opinion delivered by Messrs. J & H is
“That Vessels of less than 20 tons, licenced as the act directs are exempt from tonnage; Because the act having declared that they shall be at liberty to trade without entering or clearing, the duty of tonnage, which is payable only on the entry of Vessels, can never arise.” The latter part of the 23d section reads thus, “But no licence shall be granted for any vessel untill the owner or owners applying therefore shall have paid the tonnage duty thereon and shall enter into bond &c.” To reconcile this part of the law with the opinion of Messrs. J & H. is impossible without altering the language. In my apprehension it was the intention of Congress to subject Vessels of a certain discription to a duty on tonnage at every entry, and Vessels of another discription to a like duty only once a year; as was the custom formerly with several of the States. But my opinion is governed by instructions.
The 2nd. opinion of Messrs. J & H is
“That no fee is demandable for the licence directed to be given to such Vessels” because “the Legislature seems to have made a distinction &c.” A provisional clause in the latter part of the 22d. section, which appears to have no relation to the previous part, requires “that the master or owner of every Vessel of less than 20 tons, and not less than 5 tons, which shall be employed between any of the districts of the United States, shall annualy procure a licence from the Collector of the district to which such Vessel belongs, who is thereby authorized to give the same, purporting that such Vessel is exempt from clearing and entering for the term of one year from the date thereof: And the master or owner shall give bond with sufficient security” &c. What motive can be supposed to have induced the Legislature to have required of the Collector a certain service without compensation I cannot conceive; neither can I think that it was their intention, since they have been so very moderate in the compensations granted for other services; nor does any reason occur to me why the owner (of a Vessel of less than 20 tons) should be exempt from paying a fee for the licence any more than for the bond; Both are expresly provided for in the 31 section. “For every licence to trade between the different districts of the United States” (almost letter for letter with the clause requiring the licence to be procured) “and for taking every bond required by this act” &c. But it is not pretended that the bond is not to be paid for.
The 3rd. opinion of Messrs. J. & H. is
That, by the 25 and 26 section, only the fee of 25 “Cents for a permitt to proceed to the place of destination is demandable.” By these sections it is required, in certain cases, that the Collector shall receive duplicate manifests of Cargoes intended to be transmitted from one district to another; He must necessarily compare them, and he is required to administer a long oath, a certificate whereof he must write on one of those manifests, to be delivered to the master: and the other manifest he must file in his Office; all which is much more labor and trouble than granting a permit. I think it unreasonable to conclude that Congress intended, in more instances than one, that the lesser service should be compensated and the greater performed for nothing. Yet the 5th. clause in the 31 section of the act, by connecting the compensation “for every entry of inward Cargo” with the compensation for “Receiving of and qualifying to every manifest of Vessels licenced to trade” (which last can be done according to section 25 & 26 at the place of export only) has so confounded the duties of two officers, in different situations, that according to Messrs. J & H neither of them can legally receive his just reward. The Gentlemen were “aware that their construction of the act would involve a consequence probably not intended by the Legislature”. I perswade myself that a revision of their opinions would discover to themselves more than one consequence evidently inconsistant therewith. If I may be permited to abridge their conclusive remarks, (without altering a letter or transposing a syllable) they will read thus. “As it is expressly declared that no other or greater fees shall be taken by the several officers of the customes; we suppose that no other 
   
   What a conclusion is here? They found the infallibility of their opinion of an act upon the act itself, and declare no other construction inadmissibly except the ones mentioned which is no other, and therefore can be no exception.

 construction of the act is admissable, except 
   
   What a conclusion is here? They found the infallibility of their opinion of an act upon the act itself, and declare no other construction inadmissibly except the ones mentioned which is no other, and therefore can be no exception.

 the one which we have mentioned.” To conceive the force of such reasoning I must be endowed with other than common sense. It is noticed merely to justify my conclusion that their opinions were hastily assumed, and I shall only add that I assure myself you will think my moity of the mite allowed, in either of the cases in question, too inconsiderable a motive to influence my Judgment. I am &c.
